Citation Nr: 1216238	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-12 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had verified active service from April 1951 to April 1954 and from January 1956 to August 1978.  The appellant seeks benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 RO rating decision that denied service connection for the cause of the Veteran's death.  

In July 2010, the Board remanded this appeal for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2007.  The death certificate lists the immediate cause of death as paraneoplastic syndrome due to or a consequence of poorly differentiated carcinoma, metastatic to the nodes and biliary system.  Possible radiation exposure was listed as a significant condition contributing to death, but not resulting in the underlying cause of death.  

2.  At the time of the Veteran's death, service connection was not established for any disorders.  

3.  The Veteran did not participate in a radiation-risk activity during his active service, and there is evidence of exposure to ionizing radiation of no greater than 0.381 rem.  

4.  The evidence of record does not show that the Veteran's paraneoplastic syndrome and poorly differentiated carcinoma, metastatic to the nodes and biliary system, were related to his active service, to include as due to exposure to ionizing radiation.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.311, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  

Here, the RO sent correspondence in March 2007, a rating decision in January 2008, a statement of the case in March 2009, and correspondence in October 2011.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  Additionally, the March 2007 and October 2011 correspondence (noted above) essentially notified the appellant of the information required to comply with the requirements indicated in Hupp, supra.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in a February 2012 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  VA has also obtained a medical opinion from the VA Co-Director for the Environmental health Program in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Analysis

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" Veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed Veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).  

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection claims based on in-service exposure to radiation may be addressed under 38 C.F.R. § 3.309(d) or § 3.311.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The appellant essentially contends that the Veteran died from cancer caused by exposure to ionizing radiation aboard nuclear powered ships in the Navy.  She specifically reports that the Veteran's death from paraneoplastic syndrome and poorly differentiated carcinoma, metastatic to the nodes and biliary system, was caused by thirty years of service in the Navy aboard ships and working in nuclear propulsion.  

As noted above, the Veteran had verified active service from April 1951 to April 1954 and from January 1956 to August 1978.  His service personnel records indicate that he served aboard numerous ships, including the USS Enterprise and the USS Nimitz.  

An April 1976 DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, reflects that the Veteran had radiation exposure during service and that his total lifetime accumulated dose was 0.381 rem.  

The Veteran's service treatment records do not show treatment for paraneoplastic syndrome, or for metastatic cancer of the nodes and biliary system.  Such records do show treatment for possible multiple myeloma in November 1953.  A November 1953 treatment entry notes that the Veteran complained of intermittent pain in his chest for the past few months and that he reported that he had a twenty pound weight loss.  The examiner indicated that a twenty pound weight loss and tenderness in the sternum strongly suggested something such as multiple myeloma.  It was noted that a bone marrow test should be performed.  A November 1953 hospital report notes that the Veteran remained a febrile, ambulatory, and asymptomatic during his entire hospital stay.  The hospital report indicates that they were unable to establish the presence of any organic disease.  The diagnosis was medical observation (multiple myeloma).  The Veteran's subsequent service treatment records do not refer to multiple myeloma.  

A February 1975 radiation physical report indicates that no abnormalities were noted pursuant to a physical examination.  It was noted that the Veteran was found physically qualified for duty involving exposure to ionizing radiation.  A July 1976 examination report includes notations that the Veteran's abdomen and viscera, as well as his skin and lymphatics, were all normal.  

Post-service treatment records show treatment for disorders including paraneoplastic syndrome and poorly differentiated carcinoma, metastatic to the nodes and biliary system.  

A January 2007 admission and history report from the Lower Cape Fear Hospice Care Center relates major diagnoses of paraneoplastic syndrome and poorly differentiated carcinoma, nodes and biliary system, with jaundice.  It was noted that the Veteran was admitted for terminal comfort care.  The admission and history report is somewhat illegible, but appears to indicate that the Veteran was diagnosed with paraneoplastic syndrome and poorly differentiated carcinoma, nodes and biliary system, in December 2006.  The admission and history report notes, as to work history/toxic exposure, that the Veteran was a retired nuclear engineer, that he retired from the Navy in 1978, and was a consultant thereafter.  A somewhat illegible notation seems to note that the Veteran's exposure to radiation was unmonitored.  

The Veteran died in February 2007.  The death certificate lists the immediate cause of death as paraneoplastic syndrome due to or a consequence of poorly differentiated carcinoma, metastatic to the nodes and biliary system.  Possible radiation exposure was listed as a significant condition contributing to death, but not resulting in the underlying cause of death.  

The Veteran was not service-connected for any disorders during his lifetime.  

The Board observes that the appellant does not contend, and the evidence does not suggest, that the Veteran had paraneoplastic syndrome and poorly differentiated carcinoma, metastatic to the nodes and biliary system, in service or within one year of his service separation.  In fact, paraneoplastic syndrome and poorly differentiated carcinoma, metastatic to the nodes and biliary system, were not diagnosed until December 2006, many years after his separation from service.  The Board also notes that the Veteran was not service-connected for any disorders at the time of his death.  The appellant argues, however, that the Veteran was exposed to ionizing radiation during service, and that this may have caused his paraneoplastic syndrome and poorly differentiated carcinoma, metastatic to the nodes and biliary system.  

The Board observes that cancer of the bile ducts and cancer of the gallbladder are diseases listed in 38 C.F.R. § 3.309(d) for which the VA Secretary has determined that a positive association with radiation exposure exists.  The Veteran, however, did not have onsite participation in a test involving the atmospheric detonation of a nuclear device or otherwise participate in a radiation-risk activity during service as defined in 38 C.F.R. § 3.309.  Accordingly, presumptive service connection under 38 C.F.R. § 3.309(d) is not available.  

The Board notes that although presumptive service connection cannot be established for cancer of the bile ducts and cancer of the gallbladder under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), they are potentially "radiogenic" diseases under 38 C.F.R. § 3.311(b).  See 38 C.F.R. § 3.311(b)(2).  The Board observes that, in such cases, special development procedures are required, including referral to the VA Undersecretary for Benefits to determine whether a relationship in fact exists between the disease and a Veteran's exposure in service.  The Board must consider all relevant factors, including the amount of radiation exposure, in determining whether the record supports the contended etiologic relationship.  See 38 C.F.R. § 3.311.  

Here, an April 1976 DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, reflects that the Veteran had radiation exposure during service and that his total lifetime accumulated dose was 0.381 rem.  

In January 2012, in accordance with 38 C.F.R. § 3.311, the Director, VA Compensation Service, in pertinent part, requested an opinion from the Under Secretary for Health as to whether it was likely, or as likely as not, that the Veteran's paraneoplastic syndrome due to poorly differentiated carcinoma, metastatic to the nodes and biliary system, of unknown primary, resulted from exposure to ionizing radiation.  

In a January 2012 memorandum, the VA Co-Director, Environmental Health Program, responded to the January 2012 request from the Director, VA Compensation Service, to review the Veteran's record.  The physician stated that the Veteran was diagnosed with paraneoplastic syndrome due to poorly differentiated carcinoma, metastatic to the nodes and biliary system, of an unknown primary.  The physician reported that a letter dated in May 2008 from the Wilmington Health Associates indicates that it was possible that the Veteran's type of cancer could be due to radiation exposure.  The physician stated that the Veteran's DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, shows radiation exposure of a lifetime accumulated does of 0.381 rem.  It was noted that the appellant claimed that the Veteran's exposure to ionizing radiation during military service (1951 to 1954, and 1956 to 1978) was the cause of his cancer.  

The physician reported that the Health Physics Society, in their position statement, PS010-1, Radiation Risk in Perspective, revised in August of 2004, indicated that with current knowledge of radiation health risks, they recommended against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural resources.  The physician stated that the same position statement from the Health Physics Society also reported that there was substantial and convincing scientific evidence for health risks following high dose exposures, but that for a dose below 5 to 10 rem, which included occupational and environmental exposures, the risk of health effects that were either too small to be observed or they were nonexistent.  

The physician indicated that in view of the above information, it was their opinion that it was unlikely that the Veteran's paraneoplastic syndrome due to poorly differentiated carcinoma, metastatic to the nodes and biliary system, of unknown primary, could be attributed to radiation exposure while in military service.  

In a February 2012 opinion, the Director, VA Compensation Service, agreed with the medical opinion from the VA Co-Director, Environmental Health Program.  The Director, VA Compensation Service, indicated that they had reviewed the Veteran's claims file and discussed the memorandum from the VA Co-Director, Environmental Health Program, in detail.  The Director, VA Compensation Service, reported that the Veteran died in February 2007 and that his immediate cause of death was shown as paraneoplastic syndrome due to poorly differentiated carcinoma, metastatic to the nodes and biliary system.  It was noted that the Veteran's death certificate listed other significant conditions contributing to death, but not resulting in the underlying cause of death as possible radiation exposure.  The Director, VA Compensation Service, reported that the Veteran's post-service employment was as a nuclear engineer and that no smoking history or family history was noted.  

The Director, VA Compensation Service, commented that as a result of the opinion from the VA Co-Director, Environmental Health Program, and following a review of the record in its entirety, it was their opinion that there was no reasonable possibility that the Veteran's paraneoplastic syndrome due to poorly differentiated carcinoma, metastatic to the nodes and biliary system, of unknown primary, was the result of exposure to ionizing radiation.  

In light of this evidentiary development, service connection is not warranted for paraneoplastic syndrome and poorly differentiated carcinoma, metastatic to the nodes and biliary system, as radiogenic diseases under 38 C.F.R. § 3.311.

Notwithstanding the development procedures of 38 C.F.R. § 3.311, service connection may also be established by competent evidence establishing the existence of a medical nexus between a claimed disability and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The pertinent evidence includes an April 2007 statement from M. Moran-Clancy, M.D.  Dr. Moran-Clancy, referred to a January 2007 private admission history and physical report from the Lower Cape Fear Hospice Care Center.  Dr. Moran-Clancy stated that on page two of that report it notes that the Veteran was "radiation unmonitored" under the work history/toxic exposure section, as reported by the appellant.  Dr. Moran-Clancy stated that such history might be an etiology for the Veteran's metastatic carcinoma.  

Additionally, a May 2008 statement from P. F. Kamitsuka, M.D., from the Wilmington Health Associates, notes that the appellant's claim was denied on the basis that the Veteran's cancer was not related to radiation exposure during his career in the Navy.  Dr. Kamitsuka indicated that based on his medical evaluation, he could not concur with that decision.  Dr. Kamitsuka stated that it was possible that the Veteran's type of cancer could be due to radiation exposure.  

In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes notes that the April 2007 statement from Dr. Moran-Clancy indicates that page two of an admission and physical report from the Lower Cape Hospice Care Center indicates that the Veteran was "radiation unmonitored" under the work history/toxic exposure section, as reported by the appellant.  Dr. Moran-Clancy specifically stated that such history might be an etiology for the Veteran's metastatic carcinoma.  Additionally, a May 2008 statement from P. F. Kamitsuka, M.D., from the Wilmington Health Associates, notes that the appellant's claim was denied on the basis that the Veteran's cancer was not related to radiation exposure during his career in the Navy and that he could not concur with that decision.  Dr. Kamitsuka stated that it was possible that the Veteran's type of cancer could be due to radiation exposure.  The Board observes that there is no indication that Dr. Moran-Clancy and Dr. Kamitsuka reviewed the Veteran's entire claims file in providing their respective opinions.  Although an examiner can render a current diagnosis based on his examination of a claimant, without a thorough review of the record, his opinion regarding etiology if based on facts reported by the claimant can be no better than the facts alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 (1993).  Additionally, without a review of the claims file in this case, an examiner is unable to review the Veteran's medical history, and thereby provide a fully informed opinion.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Further, the Board notes that the Veteran's service treatment records indicate that the Veteran was actually monitored for radiation exposure during his periods of service, despite the reference from Dr. Moran-Clancy to a notation pursuant to a report from the Lower Cape Fear Hospice Care Center.  The Board also observes that the opinions from Dr. Moran-Clancy and Dr. Kamitsuka are essentially speculative in that the terms "might" and "possible", respectively, were used.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611   (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  Given these circumstances, the opinions from Dr. Moran-Clancy and Dr. Kamitsuka have little probative value in this matter.  

Conversely, as discussed above, the VA Co-Director, Environmental Health Program, who is a physician, after a review of the record, specifically found that it was unlikely that the Veteran's paraneoplastic syndrome due to poorly differentiated carcinoma, metastatic to the nodes and biliary system, of unknown primary, could be attributed to radiation exposure while in military service.  The Board finds that the opinion from the VA Co-Director, Environmental Health Program, to be the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board has considered the appellant's contentions.  The Board notes that the appellant has alleged that the Veteran's exposure to ionizing radiation caused his paraneoplastic syndrome and differentiated carcinoma, metastatic to the nodes and biliary system, which led to his death.  The Board observes that the appellant is competent to report that she observed the Veteran being treated for paraneoplastic syndrome and poorly differentiated carcinoma, metastatic to the nodes and biliary system, but she is not competent to provide a medical opinion regarding the etiology of such condition.  The etiological relationship between exposure to ionizing radiation and the development of paraneoplastic syndrome and poorly differentiated carcinoma, metastatic to the nodes and biliary system, is not a medical issue capable of lay observation and nor is it the type of medical question for which lay evidence is competent evidence.  Thus, the appellant's lay assertions are not competent or sufficient.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The weight of the credible evidence demonstrates that the conditions involved in the Veteran's death occurred many years after service and were not caused by any incident of service, to include exposure to ionizing radiation.  The fatal conditions were not incurred in or aggravated by service, and they were not service-connected.  A disability incurred in or aggravated by service did not cause or contribute to the Veteran's death, and thus there is no basis to award service connection for the cause of the Veteran's death.  The preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  Thus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making this determination, the Board does not wish to convey any lack of sympathy for the appellant in this matter, nor for the unfortunate circumstances which resulted in the Veteran's death.  Moreover, the Board does not doubt the sincerity of the appellant's contentions.  That being said, the Board is bound by the laws and regulations governing the payment of benefits, which, in this case, do not support the award of benefits.  


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


